Citation Nr: 1145206	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for degenerative joint disease of the right knee.

4. Entitlement to service connection for degenerative joint disease of the left knee.

5. Entitlement to service connection for bilateral ankle disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for bilateral hearing loss; a low back condition; a right knee condition; and a left knee condition.  This matter further comes before the Board from a June 2008 rating decision in which the RO denied service connection for a right ankle condition and for a left ankle condition.

The Veteran presented testimony at the RO at a personal hearing before a Decision Review Officer (DRO) in January 2008.

The issues of entitlement to service connection for left ear hearing loss, a low back disability, DJD of the right and left knees, and bilateral ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has right ear hearing loss disability, for VA purposes, that may be related to his active military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information or evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), and held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed the notice elements and was sent prior to the initial RO rating decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in this letter dated in April 2007, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim for service connection for right ear hearing loss.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and the Veteran has submitted post-service treatment records as well.  In August 2007, the Veteran underwent a VA examination which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  This August 2007 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss (as organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records (STRs) are negative for a report of or finding of any hearing loss; however, they do show that he underwent several audiometric tests in service, including in January 1968 and in February 1970.  A review of these audiometric findings shows that he did not have bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385, at any time during active service, and that in-service audiometric testing showed basically normal hearing.  The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends he has current hearing loss due to loud noise exposure during combat in Vietnam.  The Veteran is capable of describing and reporting his noise exposure in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1992).  It is also noted that his DD 214 shows a military occupational specialty (MOS) of light weapons infantryman; thus, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  In addition to the conceded in-service noise exposure, a grant of service connection also requires a finding of current disability and medical evidence of a nexus between the noise exposure in service and the Veteran's current hearing loss disability.  Hickson, supra.

VA audiological testing conducted in August 2007 showed that the Veteran had hearing loss disability on the left, but not on the right.  38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have right ear hearing loss disability, as defined by regulation and it is not shown at any time since he filed his claim, service connection cannot be granted for that claimed disability.  Id.  

The Board recognizes that the Veteran has sincerely contended that he has hearing loss related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not find that the diagnosis of hearing loss for VA purposes or the etiology of hearing loss is subject to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether he had hearing loss disability that had an onset in service, in the absence of specialized training.  In this matter, the Veteran has not established any specialized training for such qualifications. 

As the Veteran does not have right ear hearing loss disability, as defined by regulation, service connection cannot be granted for that claimed disability.  38 C.F.R. § 3.385.  The preponderance of the evidence is therefore against the claim of service connection, the benefit-of-the-doubt rule does not apply, and the claim for service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As mentioned above, the Veteran's DD Form 214 show that his MOS was light weapons infantryman.  Also, he was awarded the Purple Heart Medal and the Combat Infantryman Badge.  The record reflects that in Vietnam, in December 1968, he was struck by metal shrapnel fragments from a mortar round - including to his back and left knee.  Thus, he is a combat Veteran and pursuant to 38 U.S.C.A. § 1154(b) , combat veterans, in certain circumstances, can use lay evidence to establish service connection for a disease or injury.  However, in Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the Court found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board also notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service Connection for Left Ear Hearing Loss

As noted above, VA audiological testing in August 2007 showed the Veteran has left ear hearing loss disability.  38 C.F.R. § 3.385.  In addition, his in-service noise exposure has been conceded.  38 U.S.C.A. § 1154(a).  What is missing from the record is competent medical evidence linking the Veteran's current left ear hearing loss to noise exposure in service.  

As noted above, the Veteran's in-service audiological testing showed normal left ear hearing loss.  However, service connection is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157  .

The Board finds that with respect to the Veteran's claim for left ear hearing loss, additional development is necessary.  While the Veteran's in-service audiological testing was essentially normal, post-service audiological testing (conducted by the Veteran's employer) shows that in August 1971, the findings suggested, under the Hensley standard discussed above, some left ear hearing loss.  In evaluating the etiology of the Veteran's left ear hearing loss, the VA examiner in August 2007 did not have access to this post-service audiological data (and other post-service audiological data).  Moreover, the VA examiner in August 2007, opined that the Veteran's current hearing loss was not related to service "[g]iven normal hearing at discharge".  The examiner also noted that the Veteran's left ear hearing loss was consistent with the Veteran's report of sudden hearing loss in 2003.  The Veteran has, however, contended that he had hearing loss since his exposure to excessive noise in combat in service, and he is competent to report that he was exposed to excessive noise in service and had hearing loss since then.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the resolution of issues which involve medical knowledge, such as determination of medical etiology, require professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the Veteran cannot provide a medical link between his reported in-service noise exposure and the later onset of hearing loss.  Since the VA examiner in 2007 did not acknowledge the Veteran's competency to report hearing loss since service, the Board finds that this matter should be remanded in order to obtain a supplemental opinion.  The VA examiner should be advised as to the Veteran's competency to report on the presence of symptoms (hearing loss), and should again be asked to render an opinion, with supporting rationale, as to whether the Veteran's left ear hearing loss may be related to noise exposure in service. 

Service Connection for a Low Back Disability

The Veteran has basically put forth two theories of entitlement to support his claim that he has a current low back disability related to his active service.  He contends his back was injured by shrapnel fragments, and that his low back pain resulted from jumping out of helicopters in Vietnam.  

In his claim filed in March 2007, the Veteran contended he injured his lower back jumping out of helicopters in Vietnam.  On the VA examination in August 2007, it was noted that he reported his back pain increased in 1978 after lifting heavy buckets.  At an RO hearing in January 2008, he indicated that his back pain started in service as a result of being in the infantry and jumping out of helicopters that were eight to ten feet above ground, with a 60 pound rucksack on his back, and that after service his back pain continually worsened.  He also claimed he crawled through bamboo on his knees, which contributed to his back problems.  In a July 2008 statement, the reported that his upper and lower back were injured in service from shrapnel, and that he was seen a few times at the aid station when his back was hurting.  He also claimed that jumping from helicopters, walking, and crawling, with a 40 pound pack on his back, caused his back problems.  

Service treatment records (STRs) show that the Veteran was seen for complaints of low back pain on at least two occasions.  

The Veteran submitted employment records from the Burlington AEC plant, for which he worked after service.  In a pre-employment examination conducted in March 1970 (just eight days after he was discharged from service), there is a check mark in his medical history in the "yes" column, indicating that he had or had had back trouble or injury.  The check mark that was in the "no" column had been crossed out, and the word injury is underlined.  He also underwent an objective pre-employment examination in March 1970 which was essentially normal.  In May 1970, he missed a day of work after he apparently hurt his back, and it was noted to be a non-occupational injury.  

On VA examination in April 1971, it was noted that in December 1968 the Veteran had been struck by metal fragments from a mortar round "injuring" his right back, shoulder, and left knee, and that he had metal fragments removed from his back.  It was noted that he had no residuals of his injuries except for scars and possibly tiny metal fragments.  

Employment records from the Burlington AEC plant, submitted by the Veteran, further showed that on a periodic examination, conducted in August 1971, there was a check mark in the "yes" column, indicating that he had or had had back trouble or injury.  There was also a handwritten notation that the Veteran had a history of injury in May 1971, and that x-rays showed a degenerative disk at L5-S1.  He also reported he had pain in this area on an alternating basis.  

A private x-ray report dated in June 1971 showed minimal narrowing of L5 - S1 interspace, and an otherwise negative lumbar spine.

A private record showed that in June 1971, the Veteran reported he had hurt his back the prior Friday evening, and had no pain over the weekend, but then that morning he was picking up empty boxes and his back began to hurt again.  

Private treatment records from a chiropractor, Dr. Miller, appear to show that the Veteran received treatment for his complaints of low back pain since 1978.

A private field hospital report show that in August 2001, the Veteran "threw" his back out while trying to open the bottom drawer of a safe.  

On a VA examination in August 2007, the diagnosis was degenerative disc disease of the lumbosacral spine, which the examiner opined was less likely as not caused by or a result of service.  As rationale, the examiner noted that the Veteran stated his back pain "started in 1978 after lifting heavy buckets" and that there was no evidence in the STRs to support the claim of injury to the back.  The examiner noted that STRs were reviewed, VA records were reviewed, but that private treatment records were not reviewed.  

Received from the Veteran in February 2009, was a letter from his private chiropractor, Dr. Miller, who indicated that the Veteran first presented to his office in 1981 and his chief complaint varied, with neck and lower back pain being the most prevalent.  Dr. Miller indicated that over the course of care, examinations, and x-rays of the Veteran, he had observed degenerative disc changes occurring prior to the expected presentation.  Dr. Miller opined that the Veteran's process of early degenerative joint disease was the result of spinal injuries consistent with incidents in the Veteran's military history as described by him.  Thereafter, the Veteran submitted another copy of this letter, but had crossed out "1981" and written in 1978 as the date he had first presented to Dr. Miller's office.

On a VA examination in February 2009, the diagnosis was degenerative disease of the lumbar spine, and the examiner opined that it was "less likely as not" that degenerative disease of the lumbar spine was "caused by or a result of (sic) low back condition".  The examiner provided, as rationale, that although the Veteran had a note dated in 1971 which discussed his low back pain, with a subsequent x-ray demonstrating spina bifida occulta and the possibility of a mild narrowing of disc space at L5-S1, there was little in his medical record to demonstrate chronicity, although he had many recent complaints of back pain.  The examiner opined that due to a lack of chronicity, it was less likely than not that his low back condition was due to or the result of his military history of acute back pain.  The examiner also found that the Veteran's shrapnel injuries of the upper back were entirely superficial and that there was no evidence that these injuries could result in the degenerative disease of the lumbar spine found on his current back films.  

The Board acknowledges that the Veteran was afforded two VA examinations with respect to his claim for service connection for a low back disorder.  While mindful of the August 2007 and February 2009 VA examiners' negative opinions, the Board notes that there are problems with the basis and rationale for these opinions.  First, the examiners did not consider the Veteran's claim that he experienced back pain in service due to jumping out of helicopters as an infantryman.  Although the Veteran apparently did not mention this on either VA examination, as noted above, the Veteran is a combat Veteran and a back injury would be consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  Moreover, there are similar problems with the rationales provided by both VA examiners.  The examiner in 2007 cited as rationale that there was no evidence in the STRs to support his claim of a back injury and the examiner in 2009 indicated that there was little in his medical records to demonstrate chronicity.  Neither VA examiner acknowledged the Veteran's contentions of low back pain since service as sufficient evidence of chronic symptoms.  In that regard, the Veteran is competent to describe his symptoms that he experienced - including that his back hurt after the shrapnel injury and after jumping out of helicopters - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  

The Board recognizes that the Veteran has submitted a private medical opinion from his chiropractor suggesting a link between his back problems and service.  The opinion of Dr. Miller was based on "military history as described by the [Veteran]", however, there is no indication as to the specifics of the "military history" described by the Veteran.  Moreover, there is no indication that Dr. Miller reviewed the Veteran's medical history or claims folder.  The Board acknowledges that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez, supra.  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, the problem here is, as noted above, that the Veteran has posited two theories of entitlement as to his claim that his current low back disability is related to service, and there is no indication of exactly what he reported as his military history to Dr. Miller.  Thus, in light of all of these deficiencies cited above, the Board finds that an additional VA examination and opinion is warranted with respect to this claim.  See Barr v. Nicholson, supra. 

Service Connection for DJD of the Knees

The Board notes that the Veteran has also put forth multiple theories of entitlement to support his claim that he has a current bilateral knee disabilities related to his active service.  He contends his knees were injured jumping out of helicopters, and that his left knee was injured by shrapnel fragments, which then led to his right knee problems.  

In that regard, on his claim filed in March 2007, the Veteran contended that he injured his knees jumping out of helicopters in Vietnam.  On the VA examination in August 2007, he claimed that his knee pains started in the 1990s and had recently worsened.  At a hearing at the RO in January 2008, he indicated that his left knee was injured in service in December 1968, and he had left knee pain since then.  He also claimed that his right knee pain was caused by his left knee condition, because his left knee pain caused him to put more weight on the right knee.  In a statement submitted in July 2008, the Veteran reported that his left knee was injured in service from shrapnel, but that was only the start of his knee problems.  He claimed that in Vietnam he had to do a great deal of walking, had to crawl on his knees through bamboo, and had to carry a machine gun and a 40 pound field pack on his back.  He claimed his knees got sore in service, but he just lived with it.  He also reported that he injured his knees many times in service jumping from helicopters to the ground with 40 pounds on his back.  

STRs do show that in December 1968 the Veteran sustained multiple fragment wounds - including to his left knee.  An x-ray of left knee in December 1968 was negative for fractures or foreign bodies.  Subsequent records show that the shrapnel fragment wound areas healed well.  

On a VA examination in August 2007, the diagnosis was degenerative joint disease of the knees.  The examiner opined that the Veteran's bilateral knee condition was less likely as not caused by or a result of his military service.  The examiner's rationale for the opinion was that the Veteran reported that his knee pains started in the 1990s and had recently worsened, and that there was no evidence in the STRs to support a claim of injury to the knees.  

In support of his claim, the Veteran submitted an letter, dated in February 2008, opinion from a private medical provider, Dr. Michael Hendricks, who noted that the Veteran reported that in service he was hit in the knee with shrapnel and also had made multiple jumps (into the 100s) from choppers.  Dr. Hendricks opined that "this" would "indeed probably affect the arthritic status of his knee but it might be difficult to prove".  The Board finds that Dr. Hendricks opinion is speculative, and does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As the VA examiner's opinion in 2007 did not address the Veteran's theory of entitlement that he injured his knees in service jumping out of helicopters, but Dr. Hendricks' opinion did, another VA examination to obtain a more definitive medical opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, supra. 

Service Connection for Bilateral Ankle Disabilities

As for the issues above, the Veteran has posited multiple theories of entitlement as to a relationship between current ankle disabilities and service.  In his claim filed in March 2007, the Veteran contended that he injured his feet jumping out of helicopters in Vietnam.  On the VA examination in August 2007, he claimed that his foot pains started after service and was associated with standing on concrete floors.  He also recalled having foot pain after long marches.  In a statement submitted by the Veteran in July 2008, he reported that he injured his ankles in service when he was sitting on the top of a bunker, about 10 to 15 feet from the ground, and there were incoming rounds that caused him to jump off quickly and sprain his ankle.  He again claimed his ankles were injured in service when he had to jump off helicopters, anywhere from 5 to 20 feet from the ground, with a 40 pound field pack on his back.  He also claimed that he sprained his ankles many times in service, but did not go to the medic while he was in the field.  

STRs show that in June 1969, the Veteran received treatment for his ankle, including soaking and wrapping.  It was noted that he complained of pain in the left ankle, and that he had sprained his right ankle.  In July 1969 he had a cast removed from the right ankle, and he was to use crutches for walking for two weeks.  

On a VA examination in April 1971, examination of the feet revealed long arches that were moderately reduced. 

An April 2004 private treatment record showed that the Veteran twisted his right ankle on an irregular parking lot surface, and the diagnosis was right ankle sprain.

On VA examination in August 2007, the examiner opined that the Veteran's foot condition was less likely as not cause by or a result of military service.  As rationale, the examiner noted that the Veteran reported that his foot pain started after service and was associated with standing on concrete floors.  It was also noted that the Veteran recalled having foot pain after long marches, which the examiner noted was plausible.  Finally, the examiner found that there was no evidence in the STRs to support a claim of injury to the feet.

On VA examination in February 2009, the Veteran reported that his bilateral ankle condition had an onset in 1968 when he jumped off a bunker and twisted his left ankle.  He reported he was casted for two weeks, and thereafter he repeatedly twisted his ankle walking through the jungles.  He also reported that his right ankle was twisted often in service by rolling inversion, but no acute injury was reported.  He reported he jumped out of a lot of helicopters in service and sustained numerous ankle injuries on these jumps.  The diagnosis was right ankle sprain 1968, and it was noted that he had a bilateral ankle condition associated with his right ankle sprain.  The examiner opined that the Veteran's subjective bilateral ankle instability was less likely as not caused by or a result of the Veteran's in service bilateral ankle sprain.  For rationale, the examiner noted that there was no documentation of chronic in-service subjective bilateral ankle issues, nor adequate demonstration of chronicity to find that the Veteran's complaints of in-service ankle sprains are the current cause of his subjective bilateral ankle complaints.  The examiner noted that the Veteran had a BMI of 44 and that this was most likely the cause of the degenerative changes noted on his left ankle film.  Finally, the examiner noted that the Veteran did have a documented left ankle sprain, but also indicated that there was no other treatment note after the ankle was casted and found to be well-healed.  The examiner opined that there was no evidence of either severity or chronicity of ankle injury to find an association with the Veteran's current complaints.  

With regard to current disability, the Board notes that the Veteran clearly has a current left ankle disability, and arguably has (or has had) a right ankle disability.  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

While there have been two VA examinations addressing a probable etiology for current foot/ankle disabilities, the Board finds problems with both VA examiner's opinions.  First, neither VA examiner acknowledged the Veteran's contentions of ankle pain since service as potential evidence of chronicity.  In that regard, the Veteran is competent to describe his symptoms that he experienced - including that his feet/ankles hurt since service.  Layno v. Brown, supra.  Moreover, while the VA examiner in 2009 did apparently consider the Veteran's multiple theories of entitlement, the VA examiner did not provide a definitive opinion regarding current diagnoses (as the diagnosis was listed as "subjective bilateral ankle instability" although x-ray evidence suggested otherwise).  Also, the VA examiner did not provide a clear opinion with adequate rationale and did not fully consider the Veteran's contentions (as noted above).  The Board finds that the wording and rationale provided in the 2009 VA examiner's opinion, regarding the Veteran's ankles, are insufficient and ambiguous, and must be clarified.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, supra.  As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his left ear hearing loss, his low back, his knees, or his ankles.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  This should specifically included updated and current pertinent VA treatment records, dated from July 2009 to the present.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to determine the probable etiology of his left ear hearing loss.  Request that the examiner review the claims folder, to specifically include the post-service audiological data submitted by the Veteran, and specifically note that such review was accomplished.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The examiner should take a history of the Veteran's noise exposure prior to, during, and subsequent to service, including any occupational or recreational noise exposure.

a. The examiner should be advised of the Veteran's combat noise exposure in service, as well as of his competency to report on the presence of his symptoms (i.e., hearing loss).

b. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current left ear hearing loss had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).

c. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current low back, right knee, left knee, right ankle, and/or left ankle disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that this has been accomplished. The examiner should be asked to provide opinions to the following questions: 

a. Whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current low back disability had an onset in or is causally related to his combat service, to include his claim that he injured his low back from jumping out of helicopters in service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

b. Whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current right and/or left knee disability had an onset in or is causally related to his combat service, to include his claim that he injured his knees from jumping out of helicopters in service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

If it is determined that the Veteran has a left knee disability as a result of his military service, the examiner should opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current right knee disability is proximately due to, OR alternatively, permanently aggravated by the left knee disability; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

c. Whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current right and/or left ankle disability had an onset in or is causally related to his combat service, to include his claim that he injured his ankles from jumping out of helicopters in service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

d. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence provided by the Veteran, including that he had to jump out of helicopters in Vietnam, had to crawl on his knees, had to walk long distances, and had to carry a heavy pack, as well as his reports of continuity of low back, bilateral knee, and bilateral ankle symptoms since service.  The examiner must explain the rationale for any opinion(s) given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

4. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran and his representative should be given an opportunity to respond to the SSOC.  The case must be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


